Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 03, 2018

The Court of Appeals hereby passes the following order:

A18A0629. CARLOS CALDERON v. THE STATE.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a)m regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13.


      In November 22, 2017, this Court ordered the appellant to file an enumeration
of errors and a brief no later than December 1, 2017. As of the date of this order, the
appellant’s enumeration of errors and brief still have not been filed. Accordingly, this
appeal is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals
Rules 7, 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/03/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.